BLATCHFORD, District Judge.
The question, so far as it called on the bankrupt to answer as to whether he had, since the commencement of the proceedings in bankruptcy, lost in gaming any portion of his estate, was objectionable, as calling on him for an answer which might subject him to punishment for a criminal offence, under section 44 of the bankruptcy act. The question was
broad enough to cover the time subsequent to the commencement of the proceedings in bankruptcy, and was, therefore, improper.